CASE AUB CMIAABINNMS CReCHHARttZS FrikedQ417441 PRager1ef3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

SECURITIES AND EXCHANGE

COMMISSION, Civil Action No. 18-cv-12451-
Plaintiff, NMG

V.

MORRIE TOBIN, MILAN PATEL,
MATTHEW LEDVINA, DANIEL
LACHER, BRIAN QUINN, AND DAVID
SKRILOFF,

Defendants

 

 

ASSENTED-TO MOTION TO ENTER FINAL JUDGMENTS

Plaintiff Securities and Exchange Commission (the “Commission”) and defendants
Morrie Tobin, Milan Patel, and Matthew Ledvina have agreed to proposed settlement terms in
this matter and each has executed a consent to final judgment without admitting or denying the
allegations of the amended complaint. Following the process for review and approval of
proposed settlement terms by the Commission, the Commission now submits those proposed
terms to the Court and respectfully requests entry of final judgments against Tobin, Patel, and
Ledvina pursuant to Rule 54(b) of the Federal Rules of Civil Procedure. The executed consents
and proposed final judgments are attached hereto as Exhibits A through F, respectively. Counsel
for defendants Tobin, Patel, Ledvina, Quinn, and Skrilloff assent to the motion.!

The proposed final judgments against Tobin, Patel, and Ledvina each include:

1. a permanent injunction from violating Sections S(a), 5(c), and 17(a)(1) and (3) of

the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§ 77e(a), (c) & 77q(a)] and Section

 

1 The remaining defendant, Daniel Lacher, has not responded to the complaint. The Commission
anticipates seeking a default judgment.

Mito Moved. Sty Gaon , VSDI 04/12 [202
